United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3816
                                   ___________

Latonieo Lawson,                        *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Arkansas Department of Human            *
Services; Arkansas State Hospital,      * [UNPUBLISHED]
Department of Public Safety,            *
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: October 7, 2005
                                Filed: October 14, 2005
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Latonieo Lawson appeals the district court’s1 adverse grant of summary
judgment in his Title VII action alleging discrimination based on his race (African-
American). Having carefully reviewed the record, see Howard v. Columbia Pub. Sch.
Dist., 363 F.3d 797, 800 (8th Cir.) (standard of review), cert. denied, 125 S. Ct. 436
(2004), we agree with the district court that Lawson failed to create any trialworthy


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
issues on his hostile-work-environment or constructive-discharge claims, because the
conduct he identified was not sufficiently severe or pervasive, see, Duncan v. Gen.
Motors Corp., 300 F.3d 928, 934 (8th Cir. 2002), cert. denied, 538 U.S. 994 (2003),
and did not reflect intolerable working conditions, see Breeding v. Arthur J.
Gallagher & Co., 164 F.3d 1151, 1159 (8th Cir. 1999). We further find that the
district court properly granted summary judgment on Lawson’s disparate-treatment
claim because he did not adduce evidence showing that individuals outside his
protected group were treated more favorably and were similarly situated in all
relevant respects. See Gilooly v. Mo. Dep’t of Health & Senior Servs., 421 F.3d 734,
739 (8th Cir. 2005). We note that Lawson cannot obtain reversal by asserting that he
received ineffective assistance of counsel. See Glick v. Henderson, 855 F.2d 536,
541 (8th Cir. 1988).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-